DETAILED ACTION
This action is responsive to claims filed 07/28/2020 and Applicant’s request for reconsideration of application 15/268591 filed 07/28/2020.
The amendment contains claims 1, 3-5, 7, 9, 10, 12-14, 16, 18-20, and 24-26.
Claims 2, 6, 8, 11, 15, 17, and 21-23 have been canceled.

Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an  email received from Mark Lawrence on April 1, 2021.
The application has been amended as follows. In the claims, please amend the claims as follows:
1. (Currently Amended) A computer implemented method for crowd bootstrapping between a contractor and a startup using a secure communication environment , said method comprising: 
receiving, in the secure communication environment, a plurality of operating terms and conditions and a first lean roadmap;








receiving, in the secure communication environment, a plurality of match making rules, where said plurality of match making rules define a relationship between one or more skills and interests of said contractor and one or more goals and needs of said startup;
receiving, in the secure communication environment, a first profile of said contractor comprised of a plurality of said skills and interests, and a second profile of said startup comprised of a plurality of said goals and needs;
distributing, in the secure communication environment, a first number of work units to said startup from a fund, based on said plurality of operating terms and conditions, where a work unit is a medium of exchange that said fund distributes to said startup, said startup uses to pay said contractor for a deliverable and said contractor exchanges for rights to acquire at least one share option in said fund;
receiving, in the secure communication environment, a requirement from said startup where said requirement is based on said first lean roadmap;
receiving, from said contractor, in the secure communication environment, based on said plurality of match making rules, a work order comprised of an estimated number of work units to complete said requirement;
, in the secure communication environment, an acceptance of said estimate; 
receiving, from said startup, in the secure communication environment, an acceptance of a solution to said requirement provided by said contractor:
receiving, from said startup, in the secure communication environment, an approval of said work order based on said acceptance of said solution:
transferring, to said contractor, in the secure communication environment, said estimated number of work units from said first number of work units, based on said approval;
converting said estimated number of work units into said at least one share option in said fund based on said approval;
transmitting, in the secure communication environment, a non-confidential notification to a public email address of at least one of said contractor and said  startup based on an occurrence of an event associated with bootstrapping between said contractor and said startup, where said event includes receiving said deliverable; and
transmitting, in the secure communication environment, said event data to a secure email address of said at least one of said contractor and said  startup;

where the secure communication environment is generated by downloading, from a central control system (CCS) which includes at least one processor and memory configured to store computer program code instruction, CCS applications to the computers of members of the crowd bootstrap startup, the CCS application generating secure authentication messages that communicate between members of the crowd bootstrap startup and the CCS, the secure authentication messages implementing authentication with encryption that perform the steps of:
storing securely, on a sender’s computer, a plurality of authentication and authorization information, based on using at least one of a cryptographic public encryption key and a cryptographic symmetric encryption key in a process that encrypts a secure authentication message;
decomposing, by the CCS application running on the sender’s computer, an encrypted version of said secure authentication message into a block of linked and ordered subcomponents that are stored randomly across a first plurality of  that are selected from a predetermined list of participating computers, a final subcomponent in the link of subcomponents flagged as a last subcomponent;
 randomly selecting, by the CSS application running on the sender’s computer, three member computers for which to copy a first subcomponent of the secure authentication message;
randomly selecting, by each of the three computers which copied the first subcomponent of the secure authentication message, a member computer for which to copy a second subcomponent of the secure authentication message, and repeating the process of randomly selecting a member computer to copy the next ordered subcomponent of the secure authentication message by the computer that copied the ordered subcomponent that immediately precedes the next ordered subcomponent,  until the final subcomponent of the block which is flagged as the last subcomponent has been copied, which generates three copies of blocks of linked and ordered subcomponents of the secure authentication message, where each computer which stores a copy of a subcomponent knows only of the computer which was randomly selected by that computer; 
periodically, by the computer storing a newest copy of the first subcomponent of the secure authentication message, randomly selecting a member computer for which to copy the first subcomponent of the secure authentication message and generate a new block of linked and ordered subcomponents of the secure authentication message;
deleting an oldest block of linked and ordered subcomponents of the secure authentication message after the generation of the new block of linked and ordered subcomponents of the secure authentication message;
recombining, on a receiver’s computer, the encrypted version of the secure authentication message from the new block of linked and ordered subcomponents of the secure authentication message after verifying, by the receiver’s computer,  a unique authorization identifier transmitted by the sender’s computer;
recovering said secure authentication message, based on using at least one of a cryptographic private encryption key and said cryptographic symmetric encryption key in a process that decrypts said encrypted version of said secure authentication message, where said cryptographic private encryption key matches said cryptographic public encryption key.
2.    (Canceled)
3.    (Currently Amended) The method according to claim 1, where said plurality of operating terms and conditions comprise at least one of a governance 
4.    (Currently Amended) The method according to claim 1, where said first lean roadmap comprises a preferred procedure that starts a lean startup and a second lean roadmap, which is based on said first lean roadmap, is customized to meet at least one need of said startup.
5.    (Currently Amended) The method according to claim 1, where said second profile of said startup is comprised of at least one of at least one team member biography, a current stage, a current status, a plan, an intellectual property, a current traction, and a current need of said startup.
6.    (Canceled)
7.    (Currently Amended) The method according to claim 1, where said solution to said requirement is created from a plurality of reusable technical building blocks that are developed by at least one said contractor.
8.    (Canceled)
9.    (Currently Amended) The method according to claim 1, where said at least one share option in said fund is at least one of an option to acquire a specific class of shares in said fund, an actual class of shares in said fund, cash, cash equivalents, an asset, barter, debt and convertible debt.
10.    (Currently Amended) A system for crowd bootstrapping between a contractor and a startup. said system comprising:
at least one memory configured to store computer program code instructions; and at least one processor configured to execute said computer program code instructions that:


















receive, in the secure communication environment, a plurality of operating terms and conditions and a first lean roadmap;
receive, in the secure communication environment, a plurality of match making rules, where said plurality of match making rules define a relationship between one or more skills and interests of said contractor and one or more goals and needs of said startup;
receive, in the secure communication environment, a first profile of said contractor comprised of a plurality of said skills and interests, and a second profile of said startup comprised of a plurality of said goals and needs;

distribute, in the secure communication environment, a first number of work units to said startup from a fund, based on said plurality of operating terms and conditions, where a work unit is a medium of exchange that said fund distributes to said startup, said startup uses to pay said contractor for a deliverable and said contractor exchanges for rights to acquire at least one share option in said fund;
receive, in the secure communication environment, a requirement from said startup, where said requirement is based on said first lean roadmap;
receive, from said contractor, in the secure communication environment, based on said plurality of match making rules, a work order comprised of an estimated number of work units to complete said requirement;
receive, from said startup, in the secure communication environment, an acceptance of said estimate; 
receive, from said startup, in the secure communication environment, an acceptance of a solution to said requirement provided by said contractor:
receive, from said startup, in the secure communication environment, an approval of said work order based on said acceptance of said solution:
transfer, to said contractor, in the secure communication environment, said estimated number of work units from said first number of work units, based on said approval;
convert said estimated number of work units into said at least one share option in said fund based on said approval;
transmit, in the secure communication environment, a non-confidential notification to a public email address of at least one of said contractor and said  startup based on an occurrence of an event associated with bootstrapping between said contractor and said startup, where said event includes receiving said deliverable; and
transmit, in the secure communication environment, said event data to a secure email address of said at least one of said contractor and said  startup;
where the secure communication environment is generated by downloading, from a central control system (CCS) which includes at least one processor and memory configured to store computer program code instruction, CCS applications to the computers of members of the crowd bootstrap startup, the CCS application generates secure authentication messages  that communicate between members of the crowd bootstrap startup and the CCS, the secure authentication messages implementing authentication with encryption that:
store securely, on a sender’s computer, a plurality of authentication and authorization information, based on using at least one of a cryptographic public encryption key and a cryptographic symmetric encryption key in a process that encrypts a secure authentication message;
decompose, by the CCS application running on the sender’s computer, an encrypted version of said secure authentication message into a block of linked and ordered subcomponents that are stored randomly across a first plurality of member computers that are selected from a predetermined list of participating computers, a final subcomponent in the link of subcomponents flagged as a last subcomponent;
 randomly select, by the CSS application running on the sender’s computer, three member computers for which to copy a first subcomponent of the secure authentication message;
randomly select, by each of the three computers which copied the first subcomponent of the secure authentication message, a member computer for which to copy a second subcomponent of the secure authentication message, and repeat the process of randomly selecting a member computer to copy the next ordered subcomponent of the secure authentication message by the computer that copied the ordered subcomponent that immediately precedes the next ordered subcomponent,  until the final subcomponent of the block which is flagged as the last subcomponent has been copied, which generates three copies of blocks of linked and ordered subcomponents of the secure authentication message, where each computer which stores a copy of a subcomponent knows only of the computer which was randomly selected by that computer; 
periodically, by the computer storing a newest copy of the first subcomponent of the secure authentication message, randomly select a member computer for which to copy the first subcomponent of the secure authentication message and generate a new block of linked and ordered subcomponents of the secure authentication message;
delete an oldest block of linked and ordered subcomponents of the secure authentication message after the generation of the new block of linked and ordered subcomponents of the secure authentication message;
recombine, on a receiver’s computer, the encrypted version of the secure authentication message from the new block of linked and ordered subcomponents of the secure authentication message after verifying, by the receiver’s computer,  a unique authorization identifier transmitted by the sender’s computer;
recover said secure authentication message, based on using at least one of a cryptographic private encryption key and said cryptographic symmetric encryption key in a process that decrypts said encrypted version of said secure authentication message, where said cryptographic private encryption key matches said cryptographic public encryption key.

11.    (Canceled)
12.    (Currently Amended) The system according to claim 10, further comprising a terms and conditions database configured to store said plurality of operating terms and conditions that include at least one of a governance rule for said fund, a performance expectation of said startup, a benefit for a stakeholder in said fund and an operating fee for said fund.
13.    (Currently Amended) The system according to claim 10, further comprising a lean roadmap database configured to store said first lean roadmap comprised of a preferred procedure that starts a lean startup and a second lean where said second lean roadmap is customized to meet at least one need of said startup.
14.    (Currently Amended) The system according to claim 10, further comprising a database configured to store said second profile of said startup comprising at least one of at least one team member biography, a current stage, a current status, a plan, an intellectual property, a current traction and a current need of said startup.
15.    (Canceled)
16.    (Currently Amended) The system according to claim 10, where said solution to said requirement comprises a plurality of reusable technical building blocks that are developed by at least one said contractor.
17.    (Canceled)
18.    (Currently Amended) The system according to claim 10, where said at least one share option in said fund is at least one of an option to acquire a specific class of shares in said fund, an actual class of shares in said fund, cash, cash equivalents, an asset, barter, debt and convertible debt.
19.    (Currently Amended) A non-transitory computer storage medium storing computer-executable instructions that, when executed, cause a processor to perform a computer-implemented operation for crowd bootstrapping between a contractor and a startup, said operation comprising:



















receiving, in the secure communication environment, a plurality of match making rules, where said plurality of match making rules define a relationship between one or more skills and interests of said contractor and one or more goals and needs of said startup;
receiving, in the secure communication environment, a first profile of said contractor comprised of a plurality of said skills and interests, and a second profile of said startup comprised of a plurality of said goals and needs;
distributing, in the secure communication environment, a first number of work units to said startup from a fund, based on said plurality of operating terms and conditions, where a work unit is a medium of exchange that said fund distributes to said startup, said startup uses to pay said contractor for a deliverable and said contractor exchanges for rights to acquire at least one share option in said fund;
receiving, in the secure communication environment, a requirement from said startup where said requirement is based on said first lean roadmap;
receiving, from said contractor, in the secure communication environment, based on said plurality of match making rules, a work order comprised of an estimated number of work units to complete said requirement;
receiving, from said startup, in the secure communication environment, an acceptance of said estimate; 
receiving, from said startup, in the secure communication environment, an acceptance of a solution to said requirement provided by said contractor:
receiving, from said startup, in the secure communication environment, an approval of said work order based on said acceptance of said solution:
transferring, to said contractor, in the secure communication environment, said estimated number of work units from said first number of work units, based on said approval;
converting said estimated number of work units into said at least one share option in said fund based on said approval;
transmitting, in the secure communication environment, a non-confidential notification to a public email address of at least one of said contractor and said  startup based on an occurrence of an event associated with bootstrapping between said contractor and said startup, where said event includes receiving said deliverable; and
transmitting, in the secure communication environment, said event data to a secure email address of said at least one of said contractor and said  startup;
where the secure communication environment is generated by downloading, from a central control system (CCS) which includes at least one processor and memory configured to store computer program code instruction, CCS applications to the computers of members of the crowd bootstrap startup, the CCS application generating secure authentication messages  that communicate between members of the crowd bootstrap startup and the CCS, the secure authentication messages implementing authentication with encryption that perform the steps of:
storing securely, on a sender’s computer, a plurality of authentication and authorization information, based on using at least one of a cryptographic public encryption key and a cryptographic symmetric encryption key in a process secure authentication message;
decomposing, by the CCS application running on the sender’s computer, an encrypted version of said secure authentication message into a block of linked and ordered subcomponents that are stored randomly across a first plurality of member computers that are selected from a predetermined list of participating computers, a final subcomponent in the link of subcomponents flagged as a last subcomponent;
 randomly selecting, by the CSS application running on the sender’s computer, three member computers for which to copy a first subcomponent of the secure authentication message;
randomly selecting, by each of the three computers which copied the first subcomponent of the secure authentication message, a member computer for which to copy a second subcomponent of the secure authentication message, and repeating the process of randomly selecting a member computer to copy the next ordered subcomponent of the secure authentication message by the computer that copied the ordered subcomponent that immediately precedes the next ordered subcomponent,  until the final subcomponent of the block which is flagged as the last subcomponent has been copied, which generates three copies of blocks of linked and ordered subcomponents of the secure authentication message, where each computer which stores a copy of a subcomponent knows only of the computer which was randomly selected by that computer; 
periodically, by the computer storing a newest copy of the first subcomponent of the secure authentication message, randomly selecting a member computer for which to copy the first subcomponent of the secure authentication message and generate a new block of linked and ordered subcomponents of the secure authentication message;
deleting an oldest block of linked and ordered subcomponents of the secure authentication message after the generation of the new block of linked and ordered subcomponents of the secure authentication message;
recombining, on a receiver’s computer, the encrypted version of the secure authentication message from the new block of linked and ordered subcomponents of the secure authentication message after verifying, by the receiver’s computer,  a unique authorization identifier transmitted by the sender’s computer;
recovering said secure authentication message, based on using at least one of a cryptographic private encryption key and said cryptographic symmetric encryption key in a process that decrypts said encrypted version of said secure authentication message, where said cryptographic private encryption key matches said cryptographic public encryption key.

20.    (Currently Amended) The non-transitory computer storage medium of claim 19, wherein said plurality of operating terms and conditions comprise at least one governance rule for said fund, at least one performance expectation of said startup. at least one benefit for at least one stakeholder in said fund and at least one operating fee for said fund.
21.    (Canceled) 
22.    (Canceled) 
23.    (Canceled) 
24.    (Currently Amended) The method according to claim 1, where storing securely, a plurality of authentication and authorization information, further comprises:
receiving a first biometric signature, from one of said contractor and said startup, that initiates a process that encrypts and decomposes said confidential message into said block of linked subcomponents; and
receiving a second biometric signature, from said one of said contractor and said startup, that initiates a recovery of said confidential message from said block of linked subcomponents.
25.    (Currently Amended) The system according to claim 10, where said at least one processor is further configured to:
receive a first biometric signature from one of said contractor and said startup that initiates a process that encrypts said confidential message then decompose it into said block of linked subcomponents; and
receive a second biometric signature from one of said contractor and said startup that initiates a recovery of said confidential message.
26.    (Currently Amended) The non-transitory computer storage medium of claim 19, where said operation further comprises:
receiving a first biometric signature, from one of said contractor and said startup, that initiates a process that encrypts and decomposes said confidential message into said block of linked subcomponents; and
that initiates a recovery of said confidential message from said block of linked subcomponents.

Allowable Subject Matter
Claims 1, 3-5, 7, 9, 10, 12-14, 16, 18-20, and 24-26 are allowed. The following is an examiner’s statement of reasons for allowance: the prior fails to teach, suggest, or render obvious as a whole, either alone or in combination the following features of the claimed invention.
 
Independent claims 1, 10, and 19 recite claim limitations involving crowd bootstrap startup which uses a secure communication environment. Blassin (PGPub Document No. 20160162478) and D'Amore (PGPub Document No. 20150347971) teaches claim limits involving the crowd bootstrap startup. However, Grall (PGPub Document No. 20110129090) is the closest prior art involving a secure communication environment. However, Grall does not teach the specific algorithm for propagating data in the secure communication environment as disclosed and claimed. As such, none of the cited prior art reference’s disclosures can be used to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims.

It appears that the instant invention is beyond the skill of one of ordinary art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it. NOR would they have been able to predict the results, and as such, they would have not capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/05/2021